Exhibit 10.10


FIRST AMENDMENT TO AEGION CORPORATION
SENIOR MANAGEMENT VOLUNTARY DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED AS OF JANUARY 1, 2008)


WHEREAS, Insituform Technologies, Inc. (n/k/a Aegion Corporation) maintains a
nonqualified deferred compensation plan known as the Insituform Technologies,
Inc. Senior Management Voluntary Deferred Compensation Plan (Amended and
Restated as of January 1, 2008) (“Plan”); and


WHEREAS, Insituform Technologies, Inc. (n/k/a Aegion Corporation) reserved to
itself the right to amend the Plan pursuant to Section 8.1 thereof; and


WHEREAS, Insituform Technologies, Inc. has changed its name to Aegion
Corporation; and


WHEREAS, Aegion Corporation deems it necessary and desirable to amend the Plan
to reflect the corporate name change.


NOW, THEREFORE, the Plan is hereby amended as follows:


1.
By changing the name of the Plan and all references thereto to “Aegion
Corporation Senior Management Voluntary Deferred Compensation Plan (Amended and
Restated as of January 1, 2008)”

 
2.
By changing all references to “Insituform Technologies, Inc.” wherever they may
appear in the Plan to “Aegion Corporation.”

 
This amendment shall be known as the First Amendment to the Aegion Corporation
Senior Management Voluntary Deferred Compensation Plan (Amended and Restated as
of January 1, 2008) (“First Amendment”) and shall be effective as of October 26,
2011.
 
IN WITNESS WHEREOF, Aegion Corporation has caused this First Amendment to be
executed this 15th day of November, 2011.
 

  Aegion Corporation          
 
By:
/s/ David F. Morris      Title:
SVP, CAO, General Counsel
     
and Secretary
 